Pee Curiam,
In this action of ejectment against John Searfoss and Herman Ecker, the learned referee, upon the facts found by him, directed judgment against both defendants for the leasehold interest and improvements described in the writ, together with $957.33, mesne profits and costs. As to the defendant Ecker, it was contended that the facts found were insufficient to justify judgment agai2ist him, and the exception to that effect, recited in the first specification of error, was filed and sustained by the court below. This is the only subject of complaint in both specifications of error.
*309The findings of the referee as to both the possession and interest of Ecker is as follows :
“ That Herman Ecker was not in the actual possession or occupancy of any building upon the premises described in the writ. Also, that he has no interest of any kind in, or ownership of, the goods, or any part of them, at any time, contained in any of these buildings.”
These facts were insufficient to justify judgment against Ecker in a possessory action, such as this, and the court was right in so holding. There was therefore no error in sustaining said exception and entering judgment in favor of defendant Ecker. That judgment is the legal as well as the logical result of the established facts above quoted. Further discussion of the subject is unecessary. It was exhaustively considered in the court below, and we cannot do better than affirm the judgment upon the opinion of the learned president.
Judgment affirmed.